05/21/2021


1           IN THE SUPREME COURT OF THE STATE OF MONTANACase Number: DA 20-0518
2                             DA 20-0518

3

4

5
     THERESA CARBAH,
6
                 Petitioner and Appellee,
7

8          and
9
     CHRISTOPHER CARBAH,
10

11
                 Respondent and Appellant.

12                                      ORDER
13
     Appeal from Cause No. DR 18-100 in the Sixth Judicial District Court of Montana,
14
                           Park County, Judge Brenda Gilbert
15
     Karl Knuchel
16
     Knuchel & Oden, P.C.
                                                        Counsel for Respondent and
17   101 North E Street, P.O. Box 953
     Livingston, MT 59047
18                                                               Appellant
     (406) 222-0135
19   karl@knuchelpc.com
20
     Kirsten Mull Core
21   Kirsten Mull Core P.C.
                                                         Counsel for Petitioner and
22   1700 W Koch St. #9
     Bozeman Mt, 59715
23                                                                Appellee
     (406) 556-8485
24   Kirsten@mullcorepc.com
25

26

27

28

                                                                                        1
1          Counsel for Appellant has filed an unopposed motion for an extension of time
2
     until June 23, 2021, upon which to file his reply brief.
3

4          The Court notes that the reply brief was due May 7, 2021.
5
           IT IS HEREBY ORDERED that the 30-day motion for extension is DENIED.
6
     Counsel shall have until June 7, 2021, within which to file the reply brief.
7

8          No further extensions will be granted.
9

10   cc:   Karl Knuchel/Webster Crist
11
           Kirsten Mull Core

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                           Electronically signed by: 2
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                 May 21 2021